377 F.2d 558
RPTZ-PATCO, INC., Appellant,v.PACIFIC INLAND NAVIGATION COMPANY, Inc., Appellee.
No. 21105.
United States Court of Appeals Ninth Circuit.
May 3, 1967.

Appeal from the United States District Court for the District of Oregon; John F. Kilkenny, Judge.
John R. Gilbertson, White, Sutherland & Gilbertson, Portland, Or., James M. Naylor, John K. Uilkema, Naylor & Neal, San Francisco, Cal., for appellant.
John Gordon Gearin, McColloch, Dezendorf & Spears, Portland, Or., W. Melville Van Sciver, Chicago, Ill., for appellee.
Before JERTBERG and BROWNING, Circuit Judges, and TAYLOR, District Judge.
PER CURIAM:


1
The decree entered by the district court from which the appeal and cross-appeal were taken is affirmed for the reasons and upon the grounds stated in the opinion of the district court, reported at 253 F.Supp. 796 (D.Or., 1966).